Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “adjust a plurality of voltage values of a plurality of control signals corresponding to the input voltage according to the voltage value of the operating voltage, and select at least two of the control signals as at least two selected control signals according to the group selection signal; a first power supply unit, coupled to the microprocessor and configured to generate a first operating power according to a first selected control signal; and a second power supply unit, coupled to the microprocessor and configured to generate a second operating power according to a second selected control signal, wherein a value of the second operating power is different from a value of the first operating power, wherein the first operating power and the second operating power are respectively used to drive a first light-emitting element group and a second light-emitting element group of the street lamp, thereby adjusting a light shape of light of the street lamp, wherein brightness of all of light-emitting elements of the first light-emitting element group are the same, and brightness of all of light-emitting elements of the second light-emitting element group are the same, wherein light shapes generated by the first light-emitting element group and the second light-emitting element group are different from each other, 

Claims 1-3, 5-13 and 15-21 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KURTIS R BAHR/Examiner, Art Unit 2844